Martin, J.
The plaintiff is appellant from a judgment refusing him damages, for injury done to his flat-boat, loaded with lumber, by a steamboat belonging to the defendant, through the gross neglect of the master and those on board. His counsel has referred us to the case of Saune v. Tourne, &a., (9 La. 425,) and to the same on a re-hearing, (Ib. 429,) in which we held that it was encumbent on the defendant to show that the steamboat made use of all proper precaution to avoid running upon the schooner, when the schooner was descending the river, and the steamboat ascending ; and he has contended that the present case, which is that of a flatboat descending the river, is much stronger than that of a schooner, the latter being more manageable. The District Judge was of opinion that the injury to the flat-boat, was rather the result of accident than of neglect, or want of skill in the master of the steamboat or those on board. The flat-boat was concealed from those on board the steamer by a point of land which projected into the river, until it was too late for the latter to prevent the collision. As usual in cases of this character, there is a good deal of contradiction between the testimony of persons on the respective vessels ; but it does not appear to us that the District Court erred in the conclusion to which its examination of the evidence led.

Judgment affirmed.